 In the Matter of JOELOWE CORPORATIONandINDEPENDENT UNION OFCONFECTIONERY .WORKERS, LOCAL 1Case No. R-1331AMENDMENT TO DIRECTION OF ELECTIONAugust 1, 1939On July 18, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding,' the election, to be held within fifteen (15) daysfrom the date of the Direction, under the direction and supervisionof the Regional Director for the Second Region (New York City).The Board, having been advised by the Regional Director for theSecond Region that a longer period within which to hold the electionisnecessary, hereby amends the Direction of Election issued onJuly 18, 1939, by striking therefrom the words "within fifteen (15)days from the date of this Direction" and substituting therefor thewords "within thirty (30) days from the date of this Direction."14 N. L. R. B., No. 4.[SAME T1TLE]SECOND AMENDMENT TO DIRECTION OF ELECTIONAugust 10, 1939OnJuly18, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election' in theabove-entitled proceeding, the election to be held within fifteen (15)days from the date of the Direction, under the direction and supervi-sion of the Regional Director for the Second Region (New YorkCity).On August 1, 1939, the Board amended its Direction of Electionby striking therefrom the words "within fifteen (15) days from thedate of this Direction" and substituting therefor the words "withinthirty (30) days from the date of this Direction."The Board hereby further amends its Direction of Election, asamended, by striking therefrom the words "within thirty (30) daysfrom the date of this Direction" and substituting therefor the words"at such time as the Board may in the future direct."1 13 N. L.R. B. 672.14 N. L. R. B., No. 4a.54